Wallace, J.
The novelty of the “bow for ladies’ wear” which is the subject of the patent in suit consists in the interposition of a transverse reinforcing strip of annealed wire between the shield and the body of the bow, the object being to provide an adjustable, non-elastic backing for a bow, which will maintain the shape into which it is bent, and to which the bow itself will conform. The specification admits that bows having an elastic shield were old; and it is proved that it was old, and well known, to insert wire tape in bows for ladies’ wear, in order that the bow might be bent, and be retained in any shape given to the wire tape. The patentee has done nothing more than to transfer the location of the wire from inside the bow to a place between the bow and the shield. This is not invention. The proofs also show quite conclusively the public, prior use of the bow of the patent in the slippers of Ordway & Clark, in 1881, more than two years prior to the date of the alleged invention of the patentee. The bill is dismissed, with costs.